[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The facts and claims of the plaintiff in this appeal are essentially the same as those in Town of Hamden v. Freedomof Information Commission, No. CV 93 035 08 14 (Superior CT Page 8143 Court, Judicial District of New Haven at New Haven, August 9, 1994, Maloney, J.), with which this case was consolidated. For the reasons set forth in that decision, the court rules in favor of the defendant commission in this case.
The appeal is dismissed.
MALONEY, J.